P.3d 556, 558 (2008) (footnote omitted); see also NRS 34.160. A writ of
                  prohibition is the "proper remedy to restrain a district judge from
                  exercising a judicial function without or in excess of its jurisdiction."
                  Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                  (1991); see also NRS 34.320. Either writ will issue only "where there is
                  not a plain, speedy and adequate remedy in the ordinary course of law."
                  NRS 34.170; NRS 34.330.
                              Petitioner Tony Morris Brandon fails to demonstrate that a
                  duty was required by law or that the district court acted without or in
                  excess of its jurisdiction. Furthermore, Brandon has a plain, speedy, and
                  adequate remedy at law to address any alleged bias on the part of Judge
                  Wanker in the form of a motion to disqualify       See NRS 1.230. Although
                  Brandon argues for review because the situation is capable of repetition
                  yet evading review, we decline to exercise our discretion to review
                  Brandon's petition. See Smith, 107 Nev. at 677, 818 P.2d at 851 (holding
                  that "the issuance of a writ of mandamus or prohibition is purely
                  discretionary with this court"). Accordingly, we
                              ORDER the petition DENIED.



                                                                                    J.




                                                     Gibbons


                                                                                    J.
                                                     Pickering



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 194Th 41e19
                cc: Hon. Kimberly A. Wanker, District Judge
                     Hon. Robert W. Lane, District Judge
                     Hon. Jay T. Gunter, Justice of the Peace
                     Wayne A. Pederson, P.C.
                     Attorney General/Carson City
                     Mineral County Clerk




SUPREME COURT
          OF
       NEVADA
                                                   3
(o)   (947A